



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Norrie, 2017 ONCA 795

DATE: 20171017

DOCKET: C62539

Doherty, LaForme and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Brandon Norrie

Appellant

Carol Shirtliff-Hinds, for the appellant

Davin Michael Garg, for the respondent

Heard:  October 16, 2017

On appeal from the order of Justice Guy P. Di Tomaso of the Superior
    Court of Justice, dated June 27, 2016, allowing an appeal against the stay of
    proceedings ordered on September 16, 2015, by Justice Gregory Regis of the
    Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We see no reason to doubt the correctness of the order of the
Summary Conviction Appeal Court judge, setting aside the stay and
    ordering a new trial.

[2]

There was no basis, in law or fact, to stay the charges
    against the appellant based on the failure of the police to lay the information
    within the statutory time limit, or serve the summons in a timely fashion.  The
    possibility that the appellant may have availed himself of the opportunity to
    mitigate the driving suspension portion of a sentence he may have received had
    the system functioned as it should have, does not give rise to any credible
Charter
claim, much less one that could justify the staying of serious criminal charges.

[3]

There has been no trial in this matter.  The other issues raised below
    and on this application involve allegations of
Charter
violations
    during the interaction between the appellant and the investigating officer. 
    Those issues can be raised and fully explored at trial if counsel are so
    inclined.  Nothing said by the initial trial judge or the Summary Conviction
    Appeal Court judge should be taken as dispositive of any of those issues.

[4]

Leave to appeal is refused.


